NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                ______________________

              GRETA D. CRAWFORD,
                   Petitioner,

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
             ______________________

                      2012-3206
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DE315H110384-I-1.
                ______________________

                Decided: March 7, 2014
                ______________________

   GRETA D. CRAWFORD, of Milwaukee, Wisconsin, pro se.

   LINDSEY SCHRECKENGOST, Attorney, Office of the
General Counsel, Merit Systems Protection Board, of
Washington, DC, for respondent. With her on the brief
was BRYAN G. POLISUK, General Counsel.
               ______________________

   Before LOURIE, DYK, and WALLACH, Circuit Judges.
2                                         CRAWFORD   v. MSPB



PER CURIAM
    Greta D. Crawford appeals the U.S. Merit Systems
Protection Board’s (“Board”) decision dismissing her
appeal for lack of jurisdiction. For the reasons set forth
below, this court affirms.
                       BACKGROUND
    On December 27, 2010, Ms. Crawford was appointed
to the position of Contact Representative with the Inter-
nal Revenue Service (“IRS”). The position was a career
conditional service appointment, and was subject to
completion of a one-year probationary period. While still
in her probationary period, on April 30, 2011, the IRS
terminated Ms. Crawford for “unacceptable performance.”
Resp’t’s App. 43.
    On May 31, 2011, Ms. Crawford filed an appeal con-
testing her termination from the position. In her appeal
declaration, she alleged “[t]he real reason for the termina-
tion was not performance,” but “conditions that arose
before employment.” Resp’t’s App. 33. In June 2011, an
Administrative Judge (“AJ”) informed Ms. Crawford that
the Board might not have jurisdiction over her appeal
because employees in a probationary period have limited
rights. The AJ further explained that, as a probationary-
employee, Ms. Crawford could appeal if she made a “non-
frivolous allegation that she was terminated due to dis-
crimination based on marital status, or for partisan
political reasons, or because of conditions arising before
appointment to the position in question.” Id. at 36. It
was Ms. Crawford’s burden to prove the Board’s jurisdic-
tion by a preponderance of the evidence. See 5 C.F.R.
§ 1201.56(a)(2)(i) (2011).
    On July 8, 2011, Ms. Crawford filed a response and
cited evidence arguing the Board had jurisdiction. In her
response, Ms. Crawford argued that she was not serving
an initial appointment and her “[p]robation ended once
CRAWFORD   v. MSPB                                        3



the tour of duty was completed the first time she worked
at the IRS.” Resp’t’s App. 53. Ms. Crawford further
alleged that her termination was due to “pre-employment
condition[s],” id. at 58, specifically, a Freedom of Infor-
mation Act (“FOIA”) lawsuit she had filed against the
IRS; the fact that IRS had told her she would be working
with individual, not business, taxes; her partisan political
activities due to her union membership; and marital
discrimination because “workers married to other IRS
employees were retained,” id. at 65.
    Shortly thereafter, Ms. Crawford filed a disqualifica-
tion notice, arguing the AJ should be disqualified because
of “extrajudicial conduct includ[ing] contacting individu-
als in Utah and interfering in investigations about a theft
and injury not occurring in [Ms.] Crawford’s apartment or
in her presence.” Id. at 67. The AJ denied her motion on
September 7, 2011.
    On September 28, 2011, the AJ dismissed Ms. Craw-
ford’s appeal for lack of subject matter jurisdiction. The
AJ determined that Ms. Crawford was a probationary
employee when she was terminated and that she was
unable to prove that she had completed the requisite one-
year probationary period. Regarding her prior position
with the IRS, the AJ also found that “[s]ince the appoint-
ment at issue . . . was more than three years after her
prior career-conditional appointment, she was not eligible
for reinstatement under 5 C.F.R. § 315.401(b).” Id. at 12.
Ms. Crawford filed a petition for review of the AJ’s initial
decision, and the Board issued a Final Order on July 12,
2012, denying her petition.
    Ms. Crawford timely appealed. This court has juris-
diction pursuant to 28 U.S.C. § 1295(a)(9) (2012).
4                                           CRAWFORD   v. MSPB



                         DISCUSSION
                   I. Standard of Review
     Our review of a decision of the Board is circumscribed
by statute. This court can set aside a Board decision only
if it is “(1) arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law; (2) obtained with-
out procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c) (2012). “A Board decision is
unsupported by substantial evidence when it lacks such
relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” McLaughlin v. Office
of Pers. Mgmt., 353 F.3d 1363, 1369 (Fed. Cir. 2004)
(internal quotation marks and citations omitted).
     Whether the Board has jurisdiction over a particular
appeal is a question of law this court reviews without
deference. Gonzalez v. Dep’t of Transp., 551 F.3d 1372,
1374 (Fed. Cir. 2009). “Findings of fact underlying the
Board’s jurisdictional decision are reviewed for substan-
tial evidence.” Bledsoe v. Merit Sys. Prot. Bd., 659 F.3d
1097, 1101 (Fed. Cir. 2011) (internal quotation marks and
citations omitted). Ms. Crawford bears the burden of
establishing the Board’s jurisdiction by a preponderance
of the evidence. 5 C.F.R. § 1201.56(a)(2)(i). The Board
has jurisdiction over agency actions when the appeals are
authorized by law, rule or regulation.           5 C.F.R.
§ 1201.3(a).
    Probationary employees are entitled to a Board ap-
peal under 5 C.F.R. § 315.806 only if they make a nonfriv-
olous allegation that either (1) their termination was
“based on partisan political reasons or marital status,”
§ 315.806(b), or (2) the termination was based on pre-
employment conduct and “was not effected in accordance
with the procedural requirements” of §§ 315.805
and 315.806(c).
CRAWFORD   v. MSPB                                        5



                 II. Definition of “Employee”
     Ms. Crawford first argues that she is an “employee
with full appeal rights.” Pet’r’s Br. 23. Under 5 U.S.C.
§ 7511(a)(1), Ms. Crawford is not an “employee,” which is
defined as “an individual in the competitive service . . .
who is not serving a probationary or trial period under an
initial appointment.” Ms. Crawford’s termination form
indicates that she was a probationary employee at the
time of the action and, accordingly, is not within that
definition.
     Ms. Crawford also contends that she “was not serving
an initial appointment” and her probationary period was
completed in 1987, “for which there is no contradictory
testimony.” Pet’r’s Br. 24. Ms. Crawford thinks her
probation was complete and the IRS failed to reinstate
her. The record shows that Ms. Crawford began a posi-
tion with the IRS on January 5, 1987, with a one-year
probationary period. However, it also clearly demon-
strates that Ms. Crawford resigned from her position in
July 1987, approximately six months into her appoint-
ment. She thus failed to complete the probationary period
for that position.
    Under 5 C.F.R. § 315.401(b), “[t]here is no time limit
on the reinstatement eligibility of a preference eligible or
a person who completed the service requirement for
career tenure.” For nonpreference eligible persons, an
agency may reinstate someone who has not completed
career tenure requirements only within three years of the
date the person separated. See 5 C.F.R. § 315.401(b). Ms.
Crawford was not preference eligible, did not complete the
career tenure requirements, and her appointment at issue
was more than three years after her prior career-
conditional appointment. Thus, the Board did not err in
holding that she was not eligible for reinstatement under
5 C.F.R. § 315.401(b).
6                                       CRAWFORD   v. MSPB



            III. Pre-Appointment Conditions
    An appeal under 5 C.F.R. § 315.806(c) is available on-
ly to employees on probation who are entitled to the
termination procedures articulated in 5 C.F.R. § 315.805.
Younies v. Merit Sys. Prot. Bd., 662 F.3d 1215, 1218 (Fed.
Cir. 2011). The § 315.805 “procedures are only available
to probationary employees who are dismissed ‘in whole or
in part’ based on conditions that existed prior to their
employment.” Id. (citation omitted). An employee who
has been dismissed because he or she is performing at, for
instance, an “unacceptable level” is not entitled to the
termination procedures and right to appeal. Id. “Our
jurisdictional analysis thus reduces to determining
whether substantial evidence supports the [Board’s]
determination that [Ms. Crawford] was not entitled to the
procedures of § 315.805—that is, whether [s]he was not
terminated based in whole or in part on a pre-
probationary condition.” Id. at 1219.
    Ms. Crawford argues that three pre-appointment con-
ditions led to her termination: (1) her “refusal to allow
squatting in a pending appeal about tampering,” Pet’r’s
Br. 17; (2) “a personal Commerce [Office of Inspector
General (“OIG”)] matter that involved [her] reports about
internal incidents,” id.; and (3) an employee’s failure to
inform the group of relevant information, id. at 18. Ms.
Crawford further argues that these “[a]llegations must be
treated as true that performance or treatment could be
attributed in part to these [pre-appointment conditions].”
Pet’r’s Br. 16 (internal quotation marks omitted).
    Though Ms. Crawford enumerates several pre-
appointment conditions, she does not offer any evidence
that these conditions caused her termination. The IRS
noted that she was terminated for her “unacceptable
performance.” Resp’t’s App. 45. The same notice also
recounted that Ms. Crawford had been warned on March
16, 2011, over a month before she was terminated, that
CRAWFORD   v. MSPB                                         7



she was performing at an unacceptable level. Without
any evidence to substantiate Ms. Crawford’s beliefs that
these pre-appointment conditions were the basis of her
termination, the Board was supported by substantial
evidence in holding Ms. Crawford failed to nonfrivolously
allege that a pre-probationary condition caused her ter-
mination. See 5 C.F.R. § 315.805.
     IV. Partisan Political Reasons or Marital Status
     Ms. Crawford also asserts that she was discriminated
against because of her political affiliations, thereby as-
serting jurisdiction under 5 C.F.R. § 315.806(b). She
argues that “unions were strongly associated with the
Democratic [P]arty,” Pet’r’s Br. 20, and “[s]ham political
calls were directed to me. The Board misapplies rules—a
non-frivolous allegation was made that politics motivated
the discharge.” Id. Ms. Crawford does not provide any
evidence that supports the assertion that her affiliation
with a union or the Democratic Party was related to her
termination. Even if Ms. Crawford had evidence of dis-
crimination based on her union affiliation, that itself
would not bring about a cause of action. See Mastriano v.
Fed. Aviation Admin., 714 F.2d 1152, 1156 (Fed. Cir.
1983) (holding “the [Board] correctly dismissed petition-
er’s appeal because his allegations of discrimination based
on union affiliation did not state a cause of action within
the board’s jurisdiction” under 315.806(b)).
    Finally, Ms. Crawford argues that she was discrimi-
nated against because of her marital status—specifically,
that she was not married to another IRS employee. She
offers statistical evidence that approximately twenty
percent of group workers “were married to non-group IRS
workers, and more married to others. None were dis-
charged. . . . The ‘keen interest’ in couples was thus shown
statistically.” Pet’r’s Br. 21 (citation omitted). Again, Ms.
Crawford does not expound on this statistic or explain
how it supported the view that her termination was based
8                                         CRAWFORD   v. MSPB



on marital status. Moreover, even if she made a nonfrivo-
lous allegation that the fact she was not married to an-
other IRS employee was related to her termination, that
alone is not enough to bring a discrimination suit. See
Chase-Baker v. Dep’t of Justice, 198 F.3d 843, 845 (Fed.
Cir. 1999) (explaining that the statute is only concerned
with the disparate treatment of married and unmarried
employees).
    Ms. Crawford was a probationary employee when she
was terminated and was thus entitled only to the proce-
dures found in 5 C.F.R. § 315.804. Under this regulation,
when an agency decides to terminate a probationary
employee, it must notify the employee in writing, explain-
ing the reason why he or she is being terminated and the
effective date of the action. “The information in the notice
as to why the employee is being terminated shall, as a
minimum, consist of the agency’s conclusions as to the
inadequacies of his performance or conduct.” 5 C.F.R.
§ 315.804(a). The IRS notified Ms. Crawford of her ter-
mination in writing, explained that it was based on her
unacceptable performance, and gave her the effective date
of the action. Accordingly, the Board properly dismissed
her appeal for lack of jurisdiction.
                       CONCLUSION
    This court has reviewed Ms. Crawford’s other argu-
ments and finds them unpersuasive. The Board’s dismis-
sal of Ms. Crawford’s appeal for lack of jurisdiction is
                       AFFIRMED